 RUDY'S FARM COMPANYRudy's Farm Company and United Food and Com-mercial Workers International Union, AFL-CIO,District 405.' Case 26-CA-7445September 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 29, 1979, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions2of the Administrative Law Judge and toadopt her recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Rudy'sFarm Company, Nashville, Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:Insert the following as paragraph 2(c) and reletterthe subsequent paragraphs accordingly:"(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,The Charging Party's name, Amalgamated Meat Cutters and ButcherWorkmen of North America, District 405, has been changed in recognitionof the June 7. 1979, merger between the Retail Clerks International Unionand the Amalgamated Meatcutters and Butcher Workmen of North Amer-ica.2 We agree with the Administrative Law Judge's conclusions that Respon-dent violated Sec. 8(aX5). (3), and (I) of the Act as alleged. We do not.however, rely on the Administrative Law Judge's unnecessary observations.expressed in the latter part of par. 2 of sec. D, 1, of her Decision concerningthe possible economic consequences which might result from Respondent'sloss of Winn-Dixie as a customer. As there are no exceptions to her discus-sion at fn. 17 of her Decision, we likewise find unnecessary and do not relyon the Administrative Law Judge's discussion therein of the appropriatenessof deferring the issues in this case to arbitration.I We have modified the Administrative Law Judge's recommended Orderto include the provision that all pertinent records be made available to theBoard for the purpose of computing backpay.all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order."DECISIONNANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard in Nashville, Tennessee, on March 8, 1979,pursuant to a charge filed by Amalgamated Meat Cuttersand Butcher Workmen of North America, District 405,AFL-CIO (the Union), on October 6, 1978, and amendedon November 7, 1978, and a complaint issued on Novem-ber 16, 1978. The questions presented are whether Respon-dent Rudy's Farm Company (Rudy's or Respondent), vio-lated Section 8(aX5) and (1) of the National LaborRelations Act, as amended, (the Act), by unilaterally pro-mulgating and enforcing a rule forbidding employees topark in Respondent's employee parking lot vehicles ownedby them which bore bumper stickers advocating a con-sumer boycott of the Winn-Dixie grocery chain: and vio-lated Section 8(a)(1) and (3) by refusing to allow employeesto park on Respondent's employee parking lot vehiclesowned by them bearing such bumper stickers and bythreatening employees with layoffs and lawsuits if suchboycott signs caused Respondent to lose Winn-Dixie's busi-ness.Upon the entire record, including the demeanor of thewitnesses, and after due consideration of the briefs filed byRespondent and by counsel for the General Counsel (theGeneral Counsel). I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation which packs, processes, andsells meat in Nashville, Tennessee. During the year preced-ing the issuance of the complaint Respondent received at itsNashville location products valued in excess of $50,000 di-rectly from points located outside Tennessee and sold andshipped from its Nashville location products valued in ex-cess of $50.000 directly to points located outside Tennessee.I find that., as Respondent concedes, Respondent is engagedin commerce within the meaning of the Act, and that asser-tion of jurisdiction over its operations will effectuate thepolicies of the Act.The Union is a labor organization within the meaning ofthe Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn July 1, 1974, the Union was certified as the exclusivebargaining representative of an admittedly appropriate unitof Respondent's employees, which unit is described in Con-clusion of Law number 3, infra. At all times material hereinthe Union and Respondent were parties to a collective-bar-gaining agreement covering the certified unit. Respondentconcedes that at all relevant times herein it was under a245 NLRB No. 1343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduty to bargain with the Union as the exclusive representa-tive of the certified unit.Although Respondent's Nashville plant does "job" cer-tain items, the only product produced at that plant is pack-aged sausage. Respondent divides its sales into two catego-ries: "retail sales" to grocery chains such as Kroger,Safeway, and Winn-Dixie, which account for about 28 per-cent of Respondent's total sales, and sales to food servicecustomers such as McDonald's and other institutional buy-ers, which account for the remaining 72 percent of Respon-dent's sales. Winn-Dixie is Respondent's largest "retail"food customer and during the calendar year 1978 ac-counted for about 9 percent of Respondent's total "retail"sales and about 2.6 percent of Respondent's total sales.'Respondent has between 5,000 and 7,000 customers.For a number of years Winn-Dixie had had labor dis-putes with the Union's parent International. with theUnion's sister locals, with other AFL CIO affiliates, andwith other unions.' About August 1, 1978, the Union beganto distribute to its members, members of other unions, andthe general public handbills which urged them not to shopat Winn-Dixie because of its unfair labor practices Thehandbills alleged that the boycott had been sanctioned bythe AFL-CIO at the request of several specified AFL CIOunions, including the Union's parent International and an-other International union (the Retail Clerks) which hadbeen involved in Winn-Dixie litigation, some of whose lo-cals had also been so involved (see supra fn. 2). William D.Hardison, Jr., Respondent's president, testified that in lateAugust 1978 he saw on the car of union representative BillyH. Atnip a bumper sticker urging a boycott of Winn-Dixieand inferred that the Union was conducting such a boycott.On September 18, 1978, Francis Cooper, Respondent'ssales representative in Florida, told Harry Womack, Re-spondent's vice president in charge of sales, that the Winn-Dixie buyer in Tampa had failed to give Cooper a promisedorder. That afternoon Fitzgerald, Winn-Dixie's meat mer-chandiser in Montgomery, Alabama, telephoned Womackthat Fitzgerald had heard that employees at Rudy's wereactively supporting a boycott of Winn-Dixie. Womack as-' My statistical findings in these two sentences are based on the testimonyof Harry Womack, Respondent's vice president in charge of sales, andmathematical calculations based thereon.2 Winn-Dixie Stores, Inc., and its subsidiary Winn-Dixie Greenville, Inc,124 NLRB 908 (1959): Winn-Dixie Stores, Inc., and Winn-Dixie Greenville,Inc., 128 NLRB 574(1960); Winn-Dixie Stores, Inc., 138 NLRB 1355 (1962).enfd. 324 F.2d 502 (5th Cir. 1963). adjudication in civil contempt, 353 F.2d76 (5th Cir. 1965), adjudication in criminal contempt, 386 F.2d 309 (5th Cir.1967); Winn-Dixie Stores, Inc., and Winn-Dixie Louisville, Inc.. 143 NLRB848 (1963), enfd. 341 F.2d 750 (6th Cir. 1965), cert. denied 382 U.S. 830(1965); Winn-Dixie Stores, Inc., 147 NLRB 788 (1964). enfd. as modified 361F.2d 512 (5th Cir. 1966), cert. denied 385 U.S. 935 (1966). backpay proceed-ing 170 NLRB 1734 (1%968), enfd. 413 F.2d 1008 (5th Cir. 1969); Winn-DixieStores, Inc., 153 NLRB 273 (1965), enforcement denied, 410 F.2d 1119 (5thCir. 1969); Winn-Dixie Greenville, Inc., 157 NLRB 657 (1966), enfd. 379F.2d 958 (4th Cir. 1967), cert. denied 389 U.S. 952 (1967): Winn-DixieStores, Inc., Tampa Division, 166 NLRB 227 (1967). enfd. 414 F.2d 786 (5thCir. 1969); Winn-Dixie Stores, Inc., 181 NLRB 611 (1970), enfd. in part, 448F.2d 8 (4th Cir. 1971), supplemental decision, 206 NLRB 777 (1973). enfd.502 F.2d 1151 (4th Cir. 1974); Winn-Dixie Stores, Inc., 224 NLRB 1418(1976), enfd. in part, 567 F.2d 1343 (5th Cir. 1978), rehearing denied, 575F.2d 1107 (5th Cir. 1978); Winn-Dixie Teras, Inc. d/b/a Foodway, 234NLRB 72 (1978); 235 NLRB 415 (1978); 235 NLRB 1479 (1978); Winn-Dixie Stores, Inc., 236 NLRB 1547 (1978). See also Winn-Dixie Atlanta, 207NLRB 290 (1973).sured Fitzgerald that to his knowledge there was no truth tothat report. The following morning Cooper telephoned Wo-mack that Winn-Dixie's Jacksonville division, which hadbeen giving him an order every week, had told Cooper thatWinn-Dixie did not need any product and would not give areason why. On the following morning Hardimon, Respon-dent's sales manager in Atlanta. telephoned Womack thatWinn-Dixie in Atlanta, which represented business of$5,000 to $6,000 weekly, had told him that it would notneed any products.4On the morning of Wednesday, September 20. Womackinstructed Cooper and regional salesman James Goolsby togo to Winn-Dlxie's corporate office in Jacksonville, Florida,to see Minshew, who is in charge of corporate meat pur-chasing with Winn-Dixie. The record fails to show anythingfurther about this proposed visit. Also on September 20Womack gave a telephoned report of these Winn-Dixiecontacts to Respondent's president, Hardison, who wasthen out of town.On the morning of Thursday, September 21, Womacktelephoned Winn-Dixie representative Bailey, whose officeis in Louisville and who is in charge of the Winn-Dixieoperation which includes Nashville, that Womack hadheard about a "so-called rumor" that Respondent's em-ployees had been actively supporting the boycott of Winn-Dixie and said that so far as he knew none of Respondent'semployees was actively supporting it. Bailey said that hehad received a telephone call from someone in Nashville,Tennessee. that Respondent's employees had "BoycottWinn-Dixie" stickers on their cars, that supporting noticeswere on Respondent's bulletin board, and that Respon-dent's employees had had meetings and discussed the boy-cott. Womack said that he knew nothing about it. Baileysaid that he would visit Womack the next time Bailey wasin Nashville. That same afternoon Bailey came to Wo-mack's office. Bailey again described the telephone call thathe said he had received and said that it disturbed himgreatly that Respondent's "people" would be supporting a"Boycott Winn-Dixie Strike or whatever it would be." Wo-mack said that he knew of no evidence that Respondent'spersonnel "had any bumper stickers or meetings or any-thing like that." At Bailey's request Womack took him on aplant tour which established that there were no notices onthe bulletin boards.5The tour did not include the employeeparking lot areas, most of which would not normally beseen by an outside visitor to Womack's office, because Bai-ley did not ask to see them.As Bailey left he said that he was satisfied that Respon-dent was not trying to hurt Winn-Dixie. and that he felteverything would be all right. Bailey's visit was the secondand last 1978 visit paid by a Winn-Dixie representative toRespondent's plant. Visits by Winn-Dixie representativesare not common and are paid both with and without ad-vance notice to Respondent.Not to he confused with company President William D. Hardison. Jr.4 My findings as to Cooper's Fitzgerald's, and fHardimon's reports to Wo-mack are based on Womack's testimony. which was not offered or receivedto establish the truth of the reports.5 Respondent's contract with the Union provides, "wo bulletin boardsshall be provided for the posting of notices by the Union covering Unionrecreational and social affairs, notices of union meetings. appointments andother business: and elections and results of union elections."44 RUDY'S FARM COMPANYAlso on Thursday, September 21, the Winn-Dixie matterwas discussed in a conference or conferences held betweenWomack, company President Hardison, and Dan Rudy,who is Respondent's founder, chairman of Respondent'sboard, and Respondent's former owner. Hardison testifiedthat Rudy, who did not testify, was "quite upset" by theWinn-Dixie problem because he felt that it was going tocost Respondent a great deal of business. Hardison testifiedthat Rudy had authority to and did in fact issue instructionsto Respondent's guards, probably through Vice PresidentJohn Niznick, that employees who drove to the plant with"Boycott Winn-Dixie" bumper stickers on their cars wouldbe required either to remove the stickers or to remove theircars from Respondent's employee parking lot. The directorof manufacturing, Tim Wrinn, testified that he learnedabout these instructions on an undisclosed date before Sat-urday, September 23. Uncontradicted evidence summarizedinfra establishes that one of the guards gave such instruc-tions to an employee at 6:40 a.m. on Saturday, September23. Because Hardison did not attach any date or hour toRudy's instructions and because knowledge as to the dateand hour of Rudy's instructions is peculiarly within Re-spondent's possession, I find that Rudy issued these instruc-tions on Thursday, September 21, by which date Rudy wasaware of and concerned by the alleged Winn-Dixie prob-lem.The following day, September 22, Womack telephonedMinshew that Bailey had visited Respondent's plant, andhe said that the rumor which had been reported to Baileywas untrue. Minshew said, "Go and call on these differentdivisions. I don't see any problems."B. The Union's Distribution of "Boycott Winn-Dixie"Bumper Stickers to its MembershipOn the evening of September 21, at a regular member-ship meeting attended by 35 or 40 of Respondent's employ-ees, union Secretary-Treasurer Atnip told those present thatemployees of Winn-Dixie were trying to get into the Union.He brought out some bumper stickers about 3-1/2 inchesby 7 inches, with the words "Boycott Winn-Dixie" in 3/4-inch black letters on a yellow background. At the bottom ofthese stickers was printed, in much smaller type, a printing-trades union label and the words, "Distributed by UnionLabel & Service Trades Dept., AFL-CIO and Food & Bev-erage Trade Dept., AFL-CIO." Atnip said that thesebumper stickers would offer some type of help and asked ifany of the members wanted to support these Winn-Dixieemployees in their efforts. Bumper stickers were acceptedby employees Marion Rochelle Parrish and Vickie Jackson,by Bonnie Bates and Paul Rhodon (inferentially), and per-haps by others.C. Respondent Forbids Employees To Park Vehicles with"Boycott Winn-Dixie" Stickers on the Company's EmployeeParking LotsI. Respondent's employee parking lot areasAt all times relevant herein Respondent maintained onits premises several parking lot areas which employees werepermitted to use. In order to park a vehicle on the lot anemployee must affix to the driver's side front bumper asticker bearing Respondent's name. Most, but not all of theparking spaces which employees are permitted to use canbe reached only by driving past a guarded gate on companyproperty and in front of the plant building.At least before the events which gave rise to this caseRespondent had no rule against parking on its premisesemployees' vehicles which bore bumper stickers or wind-shield stickers. Employees have parked on company prem-ises vehicles which bear political stickers, religious stickers,and stickers urging support of various athletic teams.2. Efforts of Respondent's guard to prevent employeesfrom parking vehicles on the employee parking lot with"Boycott" stickersEmployees Jackson and Parrish put a "Boycott" bumpersticker in the front windshield of her truck and on her carbumper, respectively. Both of them drove to work, with thebumper stickers thus displayed, on Friday, September 22,and parked in the employee parking lot without incident.Company President Hardison and Director of Manufactur-ing Wrinn credibly testified that they were unaware of thebumper stickers that day.On Saturday, September 23, Jackson again drove hertruck to the plant, still with the bumper sticker displayed inher windshield, and at about 6:40 a.m. parked in an em-ployee parking area which could be reached without driv-ing through the guarded gate.6Company guard Tommy Ca-rothers came over to her and said that she could not parkthere. She asked where he wanted her to park. He said thatif she was going to keep the bumper sticker in her wind-shield, she was going to have to park on the street. Thinkinghe was joking, she got out, slammed the door, said that shewas trying to go to work, and walked by him. He went overto the gate, stood in front of her, and told her that she wasnot going in. Meanwhile, employees Parrish and Bates eachdrove into the parking lot with "Boycott Winn-Dixie" stick-ers affixed to their respective cars. Parrish parked in thesame area as Jackson. The record fails to show which partof the parking lot was used by Bates, but I infer from hersubsequent conduct and remarks that she too parked in anarea which could be reached without driving through theguarded gate. When Bates approached the guarded gateCarothers told her that she could not go in. Carothers thentelephoned the superintendent of packaging, Emma Good-win, that two employees had come to work with "BoycottWinn-Dixie" stickers on their cars. She referred the call toDirector of Manufacturing Wrinn, who told Carothers toinstruct Jackson and Bates to come into the office. Caroth-ers relayed these instructions. Meanwhile, Jackson andBates telephoned union representative Atnip to tell himabout the bumper sticker problem. When Parrish reachedthe guarded gate after parking her car she met Jackson andBates. Parrish asked them what was going on. They askedher whether she had a Winn-Dixie bumper sticker on hercar. She said yes. Jackson or Bates said, "Well, you can'tpark here." Parrish then asked Carothers what was wrong.I She credibly testified that she often parked there on Saturdays, whichwere not regularly scheduled work da)s.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarothers said that he had been given orders that any em-ployee with Winn-Dixie bumper stickers on his car couldnot park there. Parrish then drove her truck off companyproperty, parked it in front of the plant on public property,and clocked in on time. In addition to the "Boycott Winn-Dixie" sticker on the back bumper her car bore on the frontbumper the sticker with Respondent's name, which any em-ployee must display in order to use Respondent's employeeparking lot.3. Efforts by director of manufacturing Wrinn to preventemployees from parking vehicles on the employee parkinglot with "Boycott" stickersAfter directing Bates and Jackson to come to the officeWrinn asked employee Ora Starks to attend the meetingbecause she happened to be in the area and Respondentwanted a union steward present. Wrinn then received a re-port from the guard that employee Rhodon, who hadparked his truck on the company parking lot before dawn,also had a "Boycott Winn-Dixie" sign on his truck. Wrinnthereupon called for Rhodon, who was also a union stew-ard, to attend the meeting. Present were Bates, Jackson,Starks, Wrinn, Rhodon, and Goodwin.Wrinn said that Winn-Dixie was a very good customer,that Respondent received one of its biggest orders fromWinn-Dixie, that if Winn-Dixie saw the stickers on the em-ployees' cars it might cause Winn-Dixie to stop buyingfrom Respondent, and that he was not going to let thathappen. Wrinn said that he was not requiring the employ-ees to remove their stickers but unless they did they couldnot park in the employee parking lot. He asked them toremove the stickers. The employees said that they had paidfor their vehicles and could put anything on them that theywanted to. Bates said that Atnip had instructed them to putthe stickers on, and that the employees would keep themon. Wrinn asked them to park on the street. Bates and Jack-son said that they had volunteered to come in and workthat Saturday (which was not a regularly scheduled work-ing day), that they were not going to park on the street, andthat if they could not park in the employee lot they wouldgo home and collect 4 hours' call-in pay. They then leftWrinn's office and headed toward the door to the building.After a brief discussion with stewards Rhodon and Starksmanagement caught Bates and Jackson before they had leftthe building and told them to return. Wrinn then said thathe wanted them to understand that if they left they wereleaving voluntarily, and that they had a choice of parkingon the lot without a bumper sticker and working or parkingon the street and working. Bates and Jackson again saidthat they were not taking off the bumper stickers, that theywere not offered a choice, that they would not park in thelot, and that if they parked on the street their cars would betowed. Wrinn asked if they would park on the street if hecould guarantee that their cars would not be towed. Theemployees said no. They further said that if they parked onthe street their cars might be hit. Wrinn said that if they leftit was on a voluntary basis and they would not receive pay.At this point Bates and Jackson left the office and againtelephoned Atnip about the matter, using a phone in thebuilding. Wrinn conferred with Goodwin, Rhodon, andStarks and then sent Goodwin to tell Bates and Jackson toreturn. While awaiting their return Wrinn asked Rhodonabout the "Boycott" bumper sticker on his truck. Rhodonsaid that he would not remove the sticker. Wrinn asked himto move his truck, and Rhodon said no, that Respondentwould have to call a wrecker to tow it off. Wrinn said thatRespondent had its own wrecker. Rhodon said, "Well, thatold thing will tear [my truck] up. You'll have to buy me anew one." Meanwhile, Goodwin caught up with Jacksonand Bates at the door to the building. Goodwin told themto come on and go to work, and that she would have Har-dison, Wrinn, and Atnip get together and straighten thematter out. Bates and Jackson then returned to Wrinn'soffice. He told them to change clothes and go to work andsaid that he would get back to them. Bates and Jacksonthen changed clothes and started to work.4. Respondent's efforts to induce union representativeAtnip to have employees refrain from parking vehicleswith "Boycott" stickers on company propertyAfter Bates and Jackson had left Wrinn's office stewardsRhodon and Starks said something about calling Atnip.Wrinn tried to call Atnip but could not reach him. AfterRhodon and Starks returned to work Wrinn reached Atnipby telephone. Atnip said that Wrinn was violating the em-ployees' civil rights, and that if Wrinn did not stop harass-ing them Atnip would shut the plant down.7Wrinn then telephoned Hardison that four people hadreported for work with "Boycott Winn-Dixie" bumperstickers, and that management had had "numerous meet-ings" with these employees and with the union steward.Hardison asked where the situation stood at the moment.Wrinn said that all the employees were working, that threecars were in the company parking lot with the stickers on,and that Parrish's car was out on the road with a sticker onit.At about 7:30 a.m., immediately after this conversationwith Wrinn, Hardison telephoned Atnip. Hardison askedAtnip to have the employees stop displaying the stickerswhen their cars were parked on Respondent's parking lotbecause Respondent stood a good chance to lose Winn-Dixie's business if Winn-Dixie saw those stickers on Re-spondent's property. Hardison said that Respondent had noobjection to the employees' displaying the stickers on theircars off company property. Atnip said that the employeeshad a right to display the stickers, that this was a boycottput into effect by the International, and that helping it waspart of his job. Hardison asked him to display the stickerssomewhere other than in Respondent's parking lot. Atnipsaid that there was nothing he could do about it now, al-though maybe something could have been worked out ifRespondent had called him in advance. Hardison said, "wedidn't know to call you in advance. I'm calling you as fastas I can."Thereafter, union steward Starks told employee Parrishto return her car to the plant parking lot. At about 8:45a.m., during her break, Parrish did so. The "Boycott"sticker remained on her car.I The bargaining agreement contains a no-strike provision.46 RUDY'S FARM COMPANY5. Company President Hardison induces the employees torefrain from parking vehicles on company property with"Boycott" stickersThereafter, between 9 a.m. and 10:30 a.m. that samemorning, Hardison met with Director of ManufacturingWrinn, Labor Relations Director Delbert Poole, and em-ployees Rhodon, Parrish, Jackson, and Bates. Hardisontold the employees that Winn-Dixie was one of Respon-dent's principal customers, and that its business representedabout 5 percent of Respondent's total "retail" sales,' withan immediate potential of 10 percent because Respondenthad first orders pending in certain locations.9Hardison fur-ther said that a few days previously Winn-Dixie had unex-plainedly withheld some orders, and thereafter Winn-Dixierepresentatives had visited Respondent's plant to ascertainwhether Respondent's employees were "actively involved ina boycott against Winn-Dixie with stickers on anything thatranged from [Respondent's] company bulletin boards, com-pany cars and company trucks and employee cars." Hardi-son went on to say that Winn-Dixie's inspection had beenbased on rumor, and that after completing it Winn-Dixiehad resumed ordering from Respondent.0°Hardison saidthat he feared Respondent would lose Winn-Dixie's busi-ness if the employees brought "Boycott" stickers onto Re-spondent's parking lot. Hardison also said that a loss ofWinn-Dixie's business would probably cause a layoff ofabout 15 employees, and that almost all of the employeeswho were working that Saturday were working on Winn-Dixie orders. Hardison went on to say that Respondent hadno dispute with the Union. He stated that the followingMonday he would notify the rest of the people at the plantto take the stickers off. He said that he regarded the fouremployees who had displayed the "Boycott" stickers thatday as "ringleaders" in bringing such stickers onto com-pany property, and that if they did not voluntarily removesuch stickers after being informed that they might seriouslydamage Respondent, "I would personally do everything le-gally that I could do to protect the interest of the Com-pany," including discharge, disciplining them up to dis-charge, or suing them individually for damages flowingfrom loss of business and loss of income to Respondent.Employee Jackson said that she and some of the otheremployees had attended the state fair wearing "BoycottWinn-Dixie" tee shirts, and that she had driven up anddown in front of Winn-Dixie with a "Boycott Winn-Dixie"sign on the car and a Rudy's sticker on the front bumper.She remarked that she could get in trouble over this. Hardi-son said that he did not care what the employees did awayfrom the plant with respect to boycotting Winn-Dixie,handbilling Winn-Dixie, wearing "Boycott Winn-Dixie" teeshirts, or putting "Boycott Winn-Dixie" bumper stickers ontheir cars, but that he did not want the employees to parktheir cars on company property with "Boycott" stickers onThe correct figure was 9 percent.'My finding in the text is based on the testimonies of Hardison andWrinn. I believe that Jackson was mistaken in testifying that Hardison saidthat most of the work at the plant was done for Winn-Dixie.'°This finding is based on Wrinn's testimony. I believe that Jackson wasmistaken in testifying that Hardison said Winn-Dixie had found a "Boycott"bumper sticker on one car.them because he was afraid such conduct would cause Re-spondent to lose Winn-Dixie's business.During this discussion the employees repeatedly said thatthey owned and had paid for the vehicles involved andcould put anything on them that the employees wanted.However, at the end of the meeting all four said that theywould remove the stickers. Rhodon said that Hardison hadalways been "straight" with him, and that Rhodon wouldremove his stickers because he did not want to do anythingto hurt Respondent's business. Parrish said that she hadhad "no idea at all that we could have this kind of repercus-sions" and did not want to do anything to hurt Respon-dent's business. Bates said that if union representative At-nip told her to put the bumper sticker back on she wouldput it back on immediately and leave it on.6. AftermathOn the following Monday morning, September 25, actingpursuant to president Hardison's instructions, Labor Rela-tions Director Poole and Foreman Jackie Gunter stationedthemselves at the guardhouse at a point where they couldbe seen by occupants of entering vehicles to see how manyemployees had "Boycott Winn-Dixie" stickers on their cars.Hardison testified that if Poole and Gunter had seen anyHardison would have expected them to report the employ-ees' names to him. Poole and Gunter saw none that day,and Poole saw none at any time thereafter. Similarly, afterSeptember 23, 1978, Director of Manufacturing Wrinn nev-er saw another such sticker on a vehicle in Respondent'sparking lot. Respondent's bulletin boards never carried anyliterature urging a boycott of Winn-Dixie.Also on September 25 Womack, Respondent's vice pres-ident in charge of sales, travelled from Nashville to Jack-sonville for a personal visit to Minshew, who heads Winn-Dixie's meat purchases. According to the uncontradictedand credible testimony of Womack. a witness for Respon-dent, the following occurred: Womack said that he wantedMinshew to be aware of the fact that on the previous Satur-day morning some employees showed up with "BoycottWinn-Dixie" on their bumpers. Womack did not tell Min-shew what Respondent had done about the bumper stick-ers. Womack said that he "didn't know what [Respondent]really could do about it, but I still wanted to assure himthat we at Rudy's Farm Company was not supporting ordoing anything to damage Winn-Dixie." The only thingwhich Womack did during this visit was to make this re-port.Respondent's April 1979 brief states that Winn-Dixie is-sued the order for the Tampa division promised prior toWomack's visit, and that Winn-Dixie has increased its pur-chases of Respondent's products since Womack's Septem-ber 25, 1978, visit to Minshew. There is no evidence orclaim that Respondent ever altered its earlier position withrespect to the bumper stickers.The four employees who were called into the office forthe September 23 conversation with company PresidentHardison were paid for the time which they spent there.The record fails to show whether employees Bates andJackson who, inferentially, punched in late that morningbecause of their morning contacts with the guards and with47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement about the bumper stickers were paid for anyperiod before they punched in. None of these four employ-ees filed a grievance concerning the conversation about thebumper stickers and the statements made by Hardison.Laying to one side management's instructions not to park inthe employee parking lot with a sticker, nobody was everdisciplined at the plant for using a "Boycott Winn-Dixie"bumper sticker. No written reprimands, warnings, or otherdocuments were placed in the files of the four employeeswho had such stickers on their cars on September 23.D. Analysis and ConclusionsI. Whether Respondent's employees engaged in anactivity protected by Section 7 of the Act when theydisplayed "Boycott Winn-Dixie" bumper stickers on theirvehicles when parked in employee parking areas oncompany propertyThe threshold question presented is whether Respon-dent's employees engaged in an activity protected by Sec-tion 7 of the Act when they displayed "Boycott Winn-Dix-ie" bumper stickers on their vehicles when parked inemployee parking areas on company property." In con-tending that this activity was so protected the GeneralCounsel relies primarily on The Firestone Tire and RubberCo., Inc., 238 NLRB 1323 (1978). That case held that anonstriking steward in a nonstriking technical unit engagedin protected activity when he parked on his employer's em-ployee parking lot an automobile in which he normallydrove to work to which he had attached several signs urginga boycott of his employer's products in support of a currenteconomic strike by employees in a production and mainte-nance unit in the same plant and represented by the sameunion. Respondent's brief suggests that Firestone waswrongly decided.2However, presumably recognizing that Iam bound thereby,'3Respondent's argument to me is de-" Because such language was not obscene I regard as irrelevant the deci-sion in Southwestern Bell Telephone Company. 200 NLRB 667 (1972), whichheld that employees were not engaged in protected activity when they woreat work sweatshirts which used obscene language in attacking their employ-er's wage policies. The opinion expressly stated that but for the obscenecharacter of the language used the result might have been otherwise. See 200NLRB at 671.2 1 perceive no relevance, to either Firestone or the instant case, of severalcases cited by Respondent. Thus, N.LR.B. v. Montgomery Ward d& Com-panyv, 157 F.2d 486, 496 (8th Cir. 1946), and United Biscuit Company ofAmenrica v. N.L.R.B., 128 F.2d 771, 776 (7th Cir. 1942), involved employeeswho remained on their employer's payroll but refrained from performingsome of their regular duties. N.LR.B v. Red Top, Inc., 455 F.2d 721 (8th Cir.1972), involved a housekeeping service's employees who threatened to com-plain to one of their employer's customers, a hospital, about their own em-ployer's management. N.LR.B. v. Local Union No. 1229, InternationalBrotherhood of Electrical Workers, A.F.L. (efferson Standard BroadcastingCompany), 346 U.S. 464 (1953), involved employees of a radio station whocirculated a letter to the general public which disparaged the quality of theiremployer's programs without revealing that the criticism was being ad-vanced in the context of a labor dispute with the radio station. Bell FederalSavings and Loan Association of Bellevue, 214 NLRB 75 (1974), involved aswitchboard operator who told a certified union about telephone calls be-tween the employer's president and its attorney. None of these factual situ-ations resembles the situation presented either in Firestone or in the case atbar." Iowa Beef Packers, Inc., 144 NLRB 615, 616 (1963), modified 331 F.2d176 (8th Cir. 1964).voted largely to efforts to distinguish Firestone. Thus, Re-spondent points out that the employee in Firestone was urg-ing a boycott of his own employer's product to assist hisown employer's employees (although in a different unit) ina dispute with their common employer, while Respondent'semployees were urging a consumer boycott of one of Re-spondent's customers to assist the customer's employees ina dispute with the customer. However, Section 2(3)'s provi-sion that the term "employee ... shall not be limited to theemployees of a particular employer, unless the Act explic-itly states otherwise" was "intended to protect employeeswhen they engage in otherwise proper concerted activitiesin support of employees of employers other than theirown." See Eastex, Inc. v. N.L.R.B., 437 U.S. 556, 564-565(1978). See also Circle Bindery, Inc., 218 NLRB 861 (1975),enfd. 536 F.2d 447 (Ist Cir. 1976), holding that a nonunionbindery could not lawfully discharge an employee becausehe caused it to lose a unionized customer by reporting tothe union that his employer was binding booklets with aunion label. Indeed, Respondent conceded at the hearingalthough Respondent's brief is more cautious, that Respon-dent could not lawfully forbid its employees to engage offcompany property in activities promoting a boycott ofWinn-Dixie, even in contexts where Winn-Dixie couldreadily perceive that such employees worked for Respon-dent.At least arguably inconsistently with this concession Re-spondent further seeks to distinguish Firestone on theground that in that case there was no evidence that theemployer was threatened with any loss of business as a re-sult of the attempted boycott." However, Winn-Dixie in-creased its purchases of Respondent's sausage after Re-spondent's vice president in charge of sales told Winn-Dixierepresentative Minshew about the "Boycott Winn-Dixie"bumper stickers displayed by Respondent's employees, fur-ther said that he "didn't know what we really could doabout it, but ...we at Rudy's Farm Company was notsupporting or doing anything to damage Winn-Dixie," andsaid nothing at all about Respondent's action in limitingemployees' use of such stickers. The evidence that Minshewis in charge of Winn-Dixie's meat purchases and maintainshis office in Winn-Dixie's corporate office in Jacksonville,Florida, leads me to infer that he is the corporate superiorof the Alabama and Tennessee Winn-Dixie representatives,who had reportedly expressed concern on earlier occasionsabout the boycott, as well as of the Atlanta, Tampa, andJacksonville buyers for Winn-Dixie, who had reportedlywithheld their orders from Respondent without explana-tion. Accordingly, Winn-Dixie's conduct after this reportfrom Respondent's vice president that Respondent felthelpless about its employees' display of "Boycott Winn-Dixie" bumper stickers substantially diminishes the weightof the largely hearsay evidence regarding the prior com-141I think it highly improbable that such a showing would have changedthe result in Firestone; an otherwise protected activity does not ordinarilybecome unprotected because it has achieved its intended purpose. However,this comment is really beside the point here. Respondent's employees werenot seeking to cause the consuming public to stop buying Respondent's sau-sage or to cause Winn-Dixie to stop buying sausage from Respondent:rather, Respondent's employees were trying to induce the consuming publicto stop buying merchandise, which for some consumers would include Re-spondent's sausage, from Winn-Dixie.48 RUDY'S FARM COMPANYments and conduct of Minshew's subordinates about Winn-Dixie's willingness to continue buying sausage from Re-spondent. Furthermore, more than 97 percent of Respon-dent's sales and 91 percent of its "retail" sales are to cus-tomers other than Winn-Dixie, and assuming that Winn-Dixie did stop buying sausage from Respondent, Respon-dent might in consequence sell more sausage to other gro-cery chains for the benefit of consumers who were willing topatronize stores other than Winn-Dixie in order to buy Re-spondent's sausage." In other words, Winn-Dixie's reactionto the "boycott Winn-Dixie" stickers could not have causedRespondent to lose more than a small percentage of its salesand did not, in fact, adversely affect them at all.Of course, neither the Union nor Respondent's employ-ees used the "Boycott Winn-Dixie" stickers with the spe-cific intent of diminishing Respondent's sales. Respondentchooses to disregard this fact in relying on The HooverCompany v. N..L.R.B., 191 F.2d 380, 390 (6th Cir. 1951),where the employees acted with the specific intent of dimin-ishing the sales of their own employer in furtherance oftheir dispute with that employer. I regard this distinction ascritical in the normal case, such as this one, where the em-ployees' own employer has only a limited business relation-ship with the disputing employer whose sales to consumersare the specific object of attack. Otherwise, action by Winn-Dixie would empower all of the many food manufacturersand others who do business with Winn-Dixie's retail gro-cery chain to limit the right of their own employees, num-bering perhaps in the thousands, to forward a consumerboycott of Winn-Dixie. I need not and do not determine themateriality of specific intent where the firm against whichthe consumer boycott is directed is the only customer or aproportionally very large customer of the employees' ownemployer. Cf. Coors Container Company, 238 NLRB 1312(1978); K & K Construction Co., Inc. v. ..R.L.B., 592 F.2d1228 (3d Cir. 1979).1'For the foregoing reasons I conclude that in displaying"Boycott Winn-Dixie" bumper stickers on their vehicleswhile parked in Respondent's employee parking lot Re-spondent's employees were exercising a right afforded themunder Section 7 of the Act.2. Whether the Union effectively waived rights inconnection with display of bumper stickersIt is undisputed that before the events which gave rise tothis case Respondent's employees had been permitted topark in Respondent's parking lot without any restrictionson the bumper stickers which the parked vehicles couldcarry. Accordingly, both the General Counsel and Respon-dent seem tacitly to assume that in the absence of a collec-tive-bargaining agreement Respondent would be under aduty to bargain with respect to a rule which forbids em-"'The preface to the bargaining agreement indicates that Respondent'ssausage is retailed under Respondent's brand name. In any event, its devo-tees could perhaps recognize it by its flavor and texture."1A fortiori, the instant case differs from Kenai Helicopters, Kenai Air Ser-vice, Inc., db/la 235 NLRB 931, 935-938 (1978), also cited by Respondent.Those discharges were motivated by a reasonable belief that the dischargeeswere planning to use a contemplated strike to divert the respondent employ-er's business to a competitor whom the dischargees were planning to join.ployees, on pain of discipline, to display "Boycott Winn-Dixie" bumper stickers on their cars while parked in Re-spondent's employee parking lot. I agree. See Peerless Pub-lications, Inc. (Pottstown Mercury,), 231 NLRB 244, 245(1977): General Electric Company, 192 NLRB 68, 72 (1971).enfd. 466 F.2d 1177 (6th Cir. 1972); Wil-Kil Pest ControlCompany, A Division of Copesan Services, Inc., 181 NLRB749, 750-751 (1970)., enfd. 440 F.2d 371 (7th Cir. 1971):Diversified Industries, a Division of Independent Stave Com-panv, 208 NLRB 233, 236 239 (1974).Further, the General Counsel and Respondent agree thatthe Union has the power effectively to waive the employees'right to display such strikers on their vehicles in Respon-dent's employee parking lot. I would have no difficulty withthis proposition if I had agreed with Respondent that sucha rule did not restrict rights protected by Section 7. Al-though making the contention which I have accepted, su-pra, that the rule did restrict Section 7 rights the GeneralCounsel expressly conceded on the record that the Unionnonetheless had power effectively to waive them. In view ofmy conclusion on the merits of the "waiver" issue I neednot and do not determine whether I must or should acceptthis concession. See N.L. R.B. v. Magnavox Compan v of Ten-nessee, 415 U.S. 322 (1974): Piasecki Aircraft Corporation v.N.L.R.B., 280 F.2d 575, 586-689 (3d Cir. 1960), chargingparty's petition for cert. denied, 364 U.S. 933 (1961): Inter-national Union of Electrical, Radio and Machine WfVorkers,AFL CIO v. N.L.R.B. (NECO Electrical Products Corp.),289 F.2d 757, 760-762 (D.C. Cir. 1960).Respondent rests its waiver claim on a provision in thecollective-bargaining agreement affording Respondent theright to "make reasonable rules and regulations governingits operations and the works [sic] of its employees, to revisethe same from time to time, and to require compliance bythe employees therewith provided such are not used for thepurpose of discrimination against any employee or theUnion." In addition, Respondent relies on a provision inthe preamble to the agreement that "The sales of the Com-pany's product in the market place and the purchases of theCompany's products by the employees shall be encouragedby both the Union and the Company." Also, Respondentoffered into evidence its work rules in effect on September23, 1978, which forbid, inter alia, "International interfer-ence with production or operations in some manner morethan horseplay." However, a statutory right can be effec-tively waived only by the use of clear and unmistakablelanguage, and the union must have knowingly waived itsinterest in the matter. See Peerless Publications, supra, 231NLRB at 258: National Broadcasting Company, Inc., 241NLRB No. 147 (Administrative Law Judge Decision page4) (1979);: The Timken Roller Bearing Co. v. N.L.R.B, 325F.2d 746, 751 (6th Cir. 1963), cert denied 376 U.S. 971(1964). Moreover, company President Hardison testifiedthat "never in my wildest dreams when we were negotiatinga labor contract ... or writing a set of Company rules, didI think that somebody would come up and want to take anaction like this," referring to the "Boycott Winn-Dixie"bumper stickers. I regard Hardison's testimony in this re-spect as vitiating any claim that the quoted language effectsa waiver of the bumper sticker matter under the relevantstandards set forth above. Indeed, because the bumpersticker rule limited the employees' statutory right to engage49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin union activity, Respondent's contractual right to imposeit would be excluded by the contractual requirements thatits rules be "reasonable" and not be "used for the purposeof discrimination against any employee or the Union."'For the foregoing reasons I conclude that Respondent'simposition and enforcement of the bumper sticker rule vio-lated Section 8(a)(1) and (3) of the Act.3. Whether Respondent's imposition and enforcement ofthe bumper sticker rule violated Section 8(a)(5) and (1) ofthe ActAs found supra, on Thursday, September 21, the chair-man of Respondent's board of directors issued instructionsto Respondent's guards that employees who drove to theplant with "Boycott Winn-Dixie" bumper stickers on theircars would be required to remove the stickers or to removetheir cars from Respondent's employee parking lot. How-ever, the Union did not find out about the new rule untilafter Respondent had started to enforce it against the em-ployees on September 23, 2 days after Respondent had in-structed its guards to enforce the rule. I conclude that bypromulgating the rule on September 21 and enforcing it onand after September 23 without giving the Union prior no-tice and an opportunity to bargain about the rule Respon-dent violated Section 8(a)(5) and (I) of the Act. See Hed-strom Company, a subsidiary of Brown Group, Inc., 235NLRB (1978); General Electric, supra, 192 NLRB 1198,1202, 1206 at 72.I disagree with the apparent contention in Respondent'sbrief that company President Hardison's telephone conver-sation with union representative Atnip on the morning ofSeptember 23 constituted an offer to bargain with theUnion about the bumper-sticker rule. Hardison did notevince any willingness to bargain about the matter butmerely asked Atnip to induce the employees to comply withthe rule. On the other hand, during this conversation Atnipindicated that he was not willing to bargain about the ruleeither. Accordingly, if the bumper sticker rule had not re-stricted the employees' exercise of Section 7 rights this con-versation might have warranted Respondent's subsequentmaintenance and enforcement of the rule. However, be-cause the rule did restrict Section 7 rights which, althoughperhaps waivable, are not mandatory subjects of collectivebargaining so far as the Union is concerned, I conclude thatthe Union's subsequent unwillingness to discuss the rule notonly constituted no defense to Respondent's prior action in" Respondent does not renew in its brief its apparent suggestion at thehearing that the issues in this case be deferred to the contractual grievance-arbitration machinery. Because the General Counsel contends that thebumper sticker rule violated Sec. 8(aXI) and (3) such deferral would beinappropriate under General American Transportation Corporation, 228NLRB 808 (1977). In any event, such deferral would appear to be inappro-priate because a determination as to whether use of the bumper stickersconstituted a statutory right affects the standard to be used in determiningwhether the contract effectively waived that right. See National RejectorsIndustries, 234 NLRB 251 (1978); Brewery Delivery Employees Local Union46, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Port Distributing Corp.), 236 NLRB 1175 (1978); Brew'-ery Delivery Employees Local Union 46, Teamsters (Guinness-Harp Corpora-tion, Metrobeer Division), 236 NLRB 1160 (1978): Pincus Brothers, Inc.-Maxwell, 237 NLRB 1063 (1978).unilaterally promulgating and enforcing it but also did notjustify its subsequent maintenance and enforcement.4. Whether Respondent violated the Act by threateningto discipline or sue the employees who displayed "BoycottWinn-Dixie" stickers on their vehicles in Respondent'semployee parking lotI have found that by displaying "Boycott Winn-Dixie"stickers on the employees' own vehicles while parked inRespondent's employee parking lot the employees were ex-ercising rights guaranteed them by Section 7 of the Act. Ihave further found that these rights were not effectivelywaived. Accordingly, Respondent violated Section 8(a)(I)of the Act by threatening to discharge or discipline the em-ployees if they engaged in such activity in the future. Also,Respondent violated Section 8(a)(1) by threatening to suethem individually for damages flowing from loss of businessand loss of income to Respondent due to breach of thatrule. See S. E. Nichols Marcy Corp., 229 NLRB 75 (1977).CONCLUSIONS OF LAWI. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. At all times since July 1, 1974, the Union has beenand is now the exclusive representative under Section 9(a)of the Act of the following unit which is appropriate forcollective-bargaining purposes within the meaning of Sec-tion 9(b): All production and maintenance employees andtruckdrivers employed by Respondent at its 2424 MusicValley Drive, Nashville, Tennessee, plant, excluding officeclerical employees, salesmen, driver-salesmen, managerialemployees, guards, and supervisors as defined in the Act.4. Respondent has violated Section 8(a)(1) and (3) of theAct by promulgating and enforcing a rule which forbidsemployees to park on its employee parking lot vehiclesowned by them which bear bumper stickers advocating aconsumer boycott of Winn-Dixie.5. Respondent has violated Section 8(a)(5) and (1) of theAct by unilaterally promulgating and enforcing that rule.6. Respondent has violated Section 8(a)(1) of the Act bythreatening to discharge or discipline employees who breakthat rule and to sue such employees for damages flowingfrom loss of business and loss of income to Respondent dueto breach of that rule.7. Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be requiredto cease and desist therefrom and from like or related con-duct. Affirmatively, Respondent will be required to rescindthe unlawful rule. Also, because Respondent's unlawful ef-forts to enforce the unlawful rule probably caused employ-ees Bates and Jackson to punch in late on September 23.1978, and thereby to lose pay, as a precautionary matter50 RUDY'S FARM COMPANYRespondent will he required to make them whole for anll:such losses. Backpay will be computed with interest as pre-scribed by Florida Steel Corporation, 231 NLRB 651(1977).8 In addition, Respondent will be required to postappropriate notices.Upon the foregoing findings of fact, conclusions of law,and pursuant to Section 10(c) of the Act I hereby issue thefollowing recommended Order:ORDER"The Respondent. Rudy's Farm Company, Nashville.,Tennessee. its officers. agents, successors. and assigns, shall:I. Cease and desist from:(a) Forbidding employees to park on Respondent's em-ployee parking lot vehicles owned by them which bearbumper stickers advocating a consumer boycott of Winn-Dixie.(b) Promulgating and enforcing such a rule without giv-ing prior notice and a prior opportunity to bargain toAmalgamated Meat Cutters and Butcher Workmen ofNorth America. District 405. AFL CIO.(c) In any like or related manner interfering with theAmalgamated's efforts to bargain collectively with Respon-dent.(d) Threatening to discharge or discipline employees forbreach of such a rule." See, generally. Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).B1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(e) Threatening to sue employees for damages flowingfrom loss of business and loss of income to Respondent dueto breach of that rule.(f) In any like or related manner interfering with. re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Rescind its rule which forbids employees to park onRespondent's employee parking lot vehicles owned b' themwhich bear bumper stickers advocating a consumer boycottof Winn-Dixie.(b) Make employees Vickie Jackson and Bonnie Bateswhole for any loss of pay they may have suffered on Sep-tember 23, 1978. in consequence of Respondent's efforts toenforce the bumper sticker rule, in the manner set forth inthat part of this Decision entitled "The Remedy."(c) Post at its Nashville, Tennessee. plant copies of theattached notice marked "Appendix.""' Copies of said no-tice, on forms provided by the Regional Director for Re-gion 26. after being signed bh Respondent's representatives.shall be posted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places. including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered. defaced. or covered by an, other mate-nal.(d) Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.In the eent that this Order is enforced by a Judgment of a nitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" hall read Posted Pursuant to a Judg-ment of the United States Court of .sppc.als Enforcing ain Order o1 the Na-tional Labor Relations Board."51